United States Court of Appeals
                                                    For the Seventh Circuit 
                                                    Chicago, Illinois 60604 
                                                                 
                                                          July 30, 2015 
                                                                 
                                                             Before 
 
                                              DIANE P. WOOD, Chief Judge 
                                     
                                              JOEL M. FLAUM, Circuit Judge 
                                     
                                              MATTHEW F. KENNELLY1, District Judge
 
No. 14‐2010 
 
UNITED STATES OF AMERICA,                                          Appeal from the United States District 
      Plaintiff‐Appellee,                                          Court for the Northern District of 
                                                                   Indiana, South Bend Division. 
      v.                                                            
                                                                   No. 3:09‐cr‐41‐RLM‐1 
ROBERT L. LEE,                                                      
      Defendant‐Appellant.                                         Robert L. Miller, Judge. 
                                                                    
 
                                                          O R D E R 
 
        The slip opinion issued in this case on July 29, 2015, is amended on page 1 to 
reflect the argued date as April 7, 2015. 




                                                 
1    Hon. Matthew F. Kennelly of the Northern District of Illinois, sitting by designation.